Citation Nr: 1225725	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee post-operative residuals, including a ruptured right quadriceps and tendons, Muscle Group (MG) XIV (right knee disability).  

2.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed emotional features.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Mark P. Henriques, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to deciding the Veteran's increased rating claims and his claim for a TDIU.  

The Veteran contends that higher ratings are warranted for his adjustment disorder and right knee disability.  During the Veteran's April 2012 video-conference hearing, he contended that his right knee disability increased in severity, but his adjustment disorder had basically stayed the same.  The most recent VA examinations were in September 2008.  He specifically stated that he believes the muscle mass in his right leg has decreased and he has increased difficulty walking and straightening his leg.  When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level of his right knee disability. 

Additionally, although the Veteran did not indicate that his adjustment disorder had worsened since the September 2008 VA examination, the Board finds it prudent to afford the Veteran another VA psychiatric examination while these issues are on appeal.  This will ensure that the Board has contemporaneous VA examinations for both the disabilities for which increased ratings are sought.  

When a veteran presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disabilit(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Here, the record contains an opinion (dated in September 2008) regarding the impact of the Veteran's service-connected knee disability on his occupational functioning, but there is no opinion regarding the occupational effects of his adjustment disorder.  Moreover, the Board notes that no opinion has yet been obtained which addresses the cumulative effect of the Veteran's service-connected disabilities on his occupational functioning.  As this is the central inquiry in the appeal for a TDIU, the Board finds that a TDIU is warranted.  
Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO/AMC should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Durham, North Carolina, dated October 2001 through November 2009.  However, the Veteran testified at his April 2012 hearing that he seeks regular treatment through VA providers for his service-connected disabilities on appeal.  Thus, it appears that additional records at this facility likely exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO/AMC should obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

During the Veteran's April 2012 hearing, he also indicated that he sought, and was denied, disability benefits from the Social Security Administration (SSA).  The Veteran indicated that he had sought SSA disability benefits for his right knee disability and adjustment disorder.  He seemed to recall undergoing some sort of examination in conjunction with his SSA claim, but he did not recall submitting these documents to VA.  Upon review of the paper and electronic (Virtual VA) claims files, it does not appear that attempts to secure relevant SSA records have been made.  

The Board finds that there is a reasonable possibility that records held by SSA could help the Veteran substantiate his claims on appeal, and in particular his claim for a TDIU.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.

The RO/AMC should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

As a final note, the Board observes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  In determining unemployability, consideration is to be given to such factors as employment history, educational, and vocational attainment, but not to age.  Id.; 38 C.F.R. § 4.19 (2011).  

In the present case, the Veteran's service-connected disabilities are rated as 40 percent disabling from February 4, 2008.  Thus, if the RO does not award benefit(s) sufficient to result in the Veteran meeting the percentage standards for a TDIU, the RO must address whether referral to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Durham VAMC, and its associated facilities, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2009.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding any right knee or psychiatric disabilities.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA psychological, muscle, orthopedic, and general medical examinations by clinicians with sufficient expertise to assess the current degree of severity of the Veteran's adjustment disorder and right knee disabilities. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The rationale for each opinion expressed must be provided.

Muscle and Orthopedic Examination - The examiner should conduct a thorough orthopedic and muscle examination of the right knee and describe all symptomatology associated with service-connected right knee post-operative residuals, including a ruptured right quadriceps and tendons, Muscle Group (MG) XIV (right knee disability).  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the right knee, including due to pain or weakness, and to document all objective evidence of those symptoms, including any related muscle atrophy, loss of substance, decreased power, etc.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  The examiner should also discuss the impact the Veteran's left knee disability has on his occupational functioning and his ability to obtain and maintain gainful employment.  

Psychological Examination - The examiner should describe all symptomatology associated with the Veteran's service-connected adjustment disorder with mixed emotional features.  The examiner should also render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.  The examiner should also discuss the impact the Veteran's adjustment disorder has on his occupational functioning and his ability to obtain and maintain gainful employment.  

General Medical Examination - The examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment.  

Then, based on all examination findings, and consideration of the Veteran's documented medical history and assertions, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include consideration of extra-schedular entitlement to a TDIU under 38 C.F.R. § 4.16(b), if necessary).  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

